Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5th, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 9-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2018/0350113 A1; hereafter: Goto).
Regarding Claim 1, Goto teaches: a method (Figure 6), comprising: obtaining original projection data of an imaging subject (¶41: “a signal processor that obtains photographed projection data from an X-ray detected in the X-ray detector”; ¶55: “Hereafter, projection data generated by the signal processor 116 and input into the arithmetic device 131 will be called photographed projection data”); identifying a metal-containing region in the original projection data (Figure 6: S1101, S1102, and S1103; ¶82: “When the metal image data f.sub.mtl are generated, the metal projection data generating unit 214 carries out a metal projection data generating process (step S1103). The metal projection data generating unit 214 carries out a forward projection process R on the metal image data f.sub.mtl, thereby generating metal projection data”; the projection data generated here is used to identify the metal regions in S1104); interpolating the metal-containing region to generate interpolated projection data, wherein the interpolated projection data is projection data (¶85; “ the non-metal projection data generating unit 215 carries out a non-metal projection data generating process of interpolating with a projected value neighboring a metal penetration region in the projection data”; ¶86: “the non-metal projection data generating unit 215 identifies a region in the metal projection data p.sub.mtl whose projected value is equal to or greater than a preset threshold as a metal penetration region in the projection data”; ¶86: “the non-metal projection data generating unit 215 carries out an interpolation process M on a metal penetration region in the photographed projection data p.sub.org, thereby generating non-metal projection data p.sub.Lin”); extracting high frequency content information from the original projection data in the metal-containing region (¶112: “the high frequency component extracting unit 230 carries out a high frequency component extracting process (step 1110). In the high frequency component extracting process, the high frequency component extracting unit 230 smooths the error projection data p.sub.err, obtains smoothed error projection data, and extracts a high frequency component from the error projection data p.sub.err by subtracting the smoothed error projection data from the error projection data p.sub.err, thereby generating high frequency component projection data”); adding the extracted high frequency content information to the interpolated projection data to generate adjusted projection data (¶125: “the high frequency component restoring unit 240 generates the secondary corrected projection data p.sub.corr by multiplying the high frequency component projection data p.sub.hfrq by the weight W.sub.prj (p.sub.metl) and adding to the primary corrected projection data p.sub.fstc, that is, adding the high frequency component”); and reconstructing one or more diagnostic images from the adjusted projection data (¶130: “the post-correction image data generating unit 250 carries out a post-correction image data generating process (step S1113). The post-correction image data generating unit 250 carries out the image reconstruction process R.sup.-1 on the post correction projection data p.sub.corm, thereby generating post-correction image data”).
Regarding Claim 2, Goto teaches: the method of claim 1, wherein the adding the extracted high frequency content information to the interpolated projection data comprises conditioning the extracted high frequency content information and adding the conditioned high frequency content information to the interpolated projection data (¶116: “When the high frequency component projection data P.sub.hfrq are generated, the high frequency component restoring unit 240 carries out a high frequency component restoring process (step S1111). The high frequency component restoring unit 240 multiplies each projected value of the high frequency component projection data p.sub.hfrq by a weight W.sub.prj (p.sub.mtl) in accordance with a projected value of the metal projection data p.sub.mtl”).
Regarding Claim 3, Goto teaches: the method of claim 2, wherein condition the extracted high frequency content information comprises weighting and/or thresholding the high frequency content information (¶116: “When the high frequency component projection data P.sub.hfrq are generated, the high frequency component restoring unit 240 carries out a high frequency component restoring process (step S1111). The high frequency component restoring unit 240 multiplies each projected value of the high frequency component projection data p.sub.hfrq by a weight W.sub.prj (p.sub.mtl) in accordance with a projected value of the metal projection data p.sub.mtl”).
Regarding Claim 9, Goto teaches: the method of claim 1, wherein identifying the metal containing region in the original projection data comprises reconstructing one or more initial images from the projection data (¶73: “the photographed image data generating unit 212 carries out a photographed image data generating process (step S1101). In the photographed image data generating process, the photographed image data generating unit 212 carries out an image reconstruction process R.sup.-1 on photographed projection data”), identifying one or more pixels of the one or more initial images having an intensity greater than a threshold intensity (¶77: “the metal image data generating unit 213 carries out a metal image data generating process (step S1102). In the metal image data generating process, only a metal portion is extracted from the photographed image data f.sub.org, and furthermore, a CT value v.sub.sft. corresponding to soft tissue is subtracted”; ¶78: “Herein, E.sub.mtl indicates a metal region segmentation process, and is realized by, for example, a threshold process or the like”), and mapping the identified one or more pixels back to the original projection data, such that every component of the original projection data determined to be corrupted by metal is identified as the metal-containing region of the original projection data (¶82: “The metal projection data generating unit 214 carries out a forward projection process R on the metal image data f.sub.mtl, thereby generating metal projection data p.sub.mtl”; ¶85; “ the non-metal projection data generating unit 215 carries out a non-metal projection data generating process of interpolating with a projected value neighboring a metal penetration region in the projection data”; ¶86: “the non-metal projection data generating unit 215 identifies a region in the metal projection data p.sub.mtl whose projected value is equal to or greater than a preset threshold as a metal penetration region in the projection data; ¶85 and 86 describe how the metal projection data is used to identify the metal region in the original projection data).
Regarding Claim 10, Goto teaches: a method, comprising: removing projection data from a metal-containing region of an original projection dataset (¶85; “ the non-metal projection data generating unit 215 carries out a non-metal projection data generating process of interpolating with a projected value neighboring a metal penetration region in the projection data”; ¶86: “the non-metal projection data generating unit 215 identifies a region in the metal projection data p.sub.mtl whose projected value is equal to or greater than a preset threshold as a metal penetration region in the projection data; ¶86: “the non-metal projection data generating unit 215 carries out an interpolation process M on a metal penetration region in the photographed projection data p.sub.org”; interpolation would remove the projection data from the metal-containing region”), including removing all frequency content of the projection data in the metal-containing region (¶112: “the high frequency component extracting unit 230 carries out a high frequency component extracting process (step 1110). In the high frequency component extracting process, the high frequency component extracting unit 230 smooths the error projection data p.sub.err, obtains smoothed error projection data, and extracts a high frequency component from the error projection data p.sub.err by subtracting the smoothed error projection data from the error projection data p.sub.err, thereby generating high frequency component projection data”; Goto further disclose in another embodiment that multiple filters can be used to extract varying frequencies as shown in Figure 10 and 11 and associated ¶179-197); replacing the removed projection data in the metal-containing region with interpolated projection data (¶85; “ the non-metal projection data generating unit 215 carries out a non-metal projection data generating process of interpolating with a projected value neighboring a metal penetration region in the projection data”; ¶86: “the non-metal projection data generating unit 215 identifies a region in the metal projection data p.sub.mtl whose projected value is equal to or greater than a preset threshold as a metal penetration region in the projection data; ¶86: “the non-metal projection data generating unit 215 carries out an interpolation process M on a metal penetration region in the photographed projection data p.sub.org”; ¶101-108 describes in greater detail a metal substitution process); adding back a subset of the frequency content of the removed projection data to the interpolated projection data to generate an adjusted projection dataset, wherein the interpolated projection data is projection data (¶125: “the high frequency component restoring unit 240 generates the secondary corrected projection data p.sub.corr by multiplying the high frequency component projection data p.sub.hfrq by the weight W.sub.prj (p.sub.metl) and adding to the primary corrected projection data p.sub.fstc, that is, adding the high frequency component”); and reconstructing one or more images from the adjusted projection dataset using an iterative or analytic image reconstruction technique (¶130: “the post-correction image data generating unit 250 carries out a post-correction image data generating process (step S1113). The post-correction image data generating unit 250 carries out the image reconstruction process R.sup.-1 on the post correction projection data p.sub.corm, thereby generating post-correction image data”; Goto discloses an additional embodiment where the reconstruction is iterative).
Regarding Claim 11, Goto teaches: the method of claim 10, wherein the subset of the frequency content comprises a high frequency content subset of the frequency content, the high frequency content subset including frequency content that has a higher frequency than a remaining subset of the frequency content, and further comprising excluding at least some of the remaining subset of the frequency content from the adjusted projection dataset (¶112: “the high frequency component extracting unit 230 carries out a high frequency component extracting process (step 1110). In the high frequency component extracting process, the high frequency component extracting unit 230 smooths the error projection data p.sub.err, obtains smoothed error projection data, and extracts a high frequency component from the error projection data p.sub.err by subtracting the smoothed error projection data from the error projection data p.sub.err, thereby generating high frequency component projection data”; Goto further disclose in another embodiment that multiple filters can be used to extract varying frequencies as shown in Figure 10 and 11 and associated ¶179-197).
Regarding claim 12, Goto teaches: the method of claim 10, further comprising conditioning the subset of the frequency content before adding the subset of the frequency content back to the interpolated projection data (¶116: “When the high frequency component projection data P.sub.hfrq are generated, the high frequency component restoring unit 240 carries out a high frequency component restoring process (step S1111). The high frequency component restoring unit 240 multiplies each projected value of the high frequency component projection data p.sub.hfrq by a weight W.sub.prj (p.sub.mtl) in accordance with a projected value of the metal projection data p.sub.mtl”).
Regarding Claim 13, Goto teaches: the method of claim 12, wherein condition the subset of the frequency content comprises conditioning the subset of the frequency content via thresholding and/or morphological operations (¶116: “When the high frequency component projection data P.sub.hfrq are generated, the high frequency component restoring unit 240 carries out a high frequency component restoring process (step S1111). The high frequency component restoring unit 240 multiplies each projected value of the high frequency component projection data p.sub.hfrq by a weight W.sub.prj (p.sub.mtl) in accordance with a projected value of the metal projection data p.sub.mtl”).
Regarding Claim 15, Goto teaches: an image processing system (Figure 1 and 2), comprising: a processor (Figure 2: element 130 and 133); and a non-transitory memory storing instructions executable by the processor (¶57: “the arithmetic device 131, include a CPU, a memory, and a storage device. Further, each function realized thereby is realized by a program stored in the storage device 144 being loaded into the memory and executed by the CPU”) to: interpolate a metal-containing region of a projection dataset of an imaging subject to generate an interpolated projection dataset, wherein the interpolated projection dataset comprises projection data (¶85; “ the non-metal projection data generating unit 215 carries out a non-metal projection data generating process of interpolating with a projected value neighboring a metal penetration region in the projection data”; ¶86: “the non-metal projection data generating unit 215 identifies a region in the metal projection data p.sub.mtl whose projected value is equal to or greater than a preset threshold as a metal penetration region in the projection data; ¶86: “the non-metal projection data generating unit 215 carries out an interpolation process M on a metal penetration region in the photographed projection data p.sub.org”); extract high frequency content information from the projection dataset in the metal-containing region (¶112: “the high frequency component extracting unit 230 carries out a high frequency component extracting process (step 1110). In the high frequency component extracting process, the high frequency component extracting unit 230 smooths the error projection data p.sub.err, obtains smoothed error projection data, and extracts a high frequency component from the error projection data p.sub.err by subtracting the smoothed error projection data from the error projection data p.sub.err, thereby generating high frequency component projection data”); condition the high frequency content information; add the conditioned high frequency content information to the interpolated projection dataset to generate an adjusted projection dataset (¶116: “When the high frequency component projection data P.sub.hfrq are generated, the high frequency component restoring unit 240 carries out a high frequency component restoring process (step S1111). The high frequency component restoring unit 240 multiplies each projected value of the high frequency component projection data p.sub.hfrq by a weight W.sub.prj (p.sub.mtl) in accordance with a projected value of the metal projection data p.sub.mtl”); and reconstruct one or more diagnostic images from the adjusted projection dataset (¶130: “the post-correction image data generating unit 250 carries out a post-correction image data generating process (step S1113). The post-correction image data generating unit 250 carries out the image reconstruction process R.sup.-1 on the post correction projection data p.sub.corm, thereby generating post-correction image data”)
Regarding Claim 17, Goto teaches: the image processing system of claim 15, wherein the high frequency content comprises a subset of all frequency content of the projection dataset in the metal-containing region (¶112: “the high frequency component extracting unit 230 carries out a high frequency component extracting process (step 1110). In the high frequency component extracting process, the high frequency component extracting unit 230 smooths the error projection data p.sub.err, obtains smoothed error projection data, and extracts a high frequency component from the error projection data p.sub.err by subtracting the smoothed error projection data from the error projection data p.sub.err, thereby generating high frequency component projection data”).
Regarding Claim 18, Goto teaches: the image processing system of claim 15, wherein the instructions to condition the high frequency content information comprise instructions to weight and/or threshold the high frequency content information, including discarding or clipping high frequency content information having a projection intensity value over a threshold (¶116: “When the high frequency component projection data P.sub.hfrq are generated, the high frequency component restoring unit 240 carries out a high frequency component restoring process (step S1111). The high frequency component restoring unit 240 multiplies each projected value of the high frequency component projection data p.sub.hfrq by a weight W.sub.prj (p.sub.mtl) in accordance with a projected value of the metal projection data p.sub.mtl”; ¶119: “t.sub.min and t.sub.max satisfy t.sub.min<t.sub.max, and are projected values of the metal projection data p.sub.mtl. These are thresholds for determining the weight W.sub.prj (p.sub.mtl)”).
Regarding Claim 19, Goto teaches: the image processing system of claim 15, wherein the instructions are executable to identify the metal-containing region of the projection dataset by reconstructing an initial image from the projection dataset (¶73: “the photographed image data generating unit 212 carries out a photographed image data generating process (step S1101). In the photographed image data generating process, the photographed image data generating unit 212 carries out an image reconstruction process R.sup.-1 on photographed projection data”), generating a metal mask that includes each metal-containing pixel of the initial image (¶77: “the metal image data generating unit 213 carries out a metal image data generating process (step S1102). In the metal image data generating process, only a metal portion is extracted from the photographed image data f.sub.org, and furthermore, a CT value v.sub.sft. corresponding to soft tissue is subtracted”; ¶78: “Herein, E.sub.mtl indicates a metal region segmentation process, and is realized by, for example, a threshold process or the like”; see also Figure 6: f.sub.mtl image), and mapping the metal mask back to the projection dataset (¶82: “The metal projection data generating unit 214 carries out a forward projection process R on the metal image data f.sub.mtl, thereby generating metal projection data p.sub.mtl”; ¶85; “ the non-metal projection data generating unit 215 carries out a non-metal projection data generating process of interpolating with a projected value neighboring a metal penetration region in the projection data”; ¶86: “the non-metal projection data generating unit 215 identifies a region in the metal projection data p.sub.mtl whose projected value is equal to or greater than a preset threshold as a metal penetration region in the projection data; ¶85 and 86 describe how the metal projection data is used to identify the metal region in the original projection data).
Regarding Claim 20, Goto teaches: the image processing system of claim 15, wherein the projection dataset is acquired by a computed tomography (CT) imaging system and includes radiation attenuation measurements detected by a plurality of detector elements (¶41: “an X-ray detector, disposed in an opposing position across a subject, that detects an X-ray that penetrates the subject”; ¶54: “The X-ray detected by the X-ray detector 113 is converted into current (an electrical signal), amplified by the pre-amplifier 115, converted into digital data (X-ray attenuation data) by the signal processor”), wherein reconstructing the one or more diagnostic images from the adjusted projection dataset comprises using filtered backprojection to reconstruct the one or more diagnostic images (¶131: “At this time, image reconstruction is carried out using the desired reconstruction filter, the desired reconstruction FOV, and the desired reconstruction position”; filtered backprojection is a commonly used reconstruction method in the art and would be a desirable reconstruction method), and wherein interpolating the metal-containing region of the projection dataset includes identifying, in row, channel, and view directions, valid neighbors of each metal-containing detector element, assigning weights to each of the neighbors, and replacing projection data of each metal-containing detector element by a sum of its weighted neighbors (¶85; “ the non-metal projection data generating unit 215 carries out a non-metal projection data generating process of interpolating with a projected value neighboring a metal penetration region in the projection data”; ¶86: “the non-metal projection data generating unit 215 identifies a region in the metal projection data p.sub.mtl whose projected value is equal to or greater than a preset threshold as a metal penetration region in the projection data; ¶86: “the non-metal projection data generating unit 215 carries out an interpolation process M on a metal penetration region in the photographed projection data p.sub.org”; ¶105: “ The interpolation process M, being the same kind of process a when generating the non-metal projection data p.sub.Lin, is a process of interpolating a metal penetration region of composition classification projection data with projected values neighboring either end portion of the metal penetration region in a channel direction”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2018/0350113 A1; hereafter: Goto), as applied to claims above and further in view of Liu et al. (US 2020/0327662 A1; hereafter: Liu).
Regarding Claim 4, Goto teaches: the method of claim 2, but does not explicitly teach that conditioning the extracted high frequency content information comprises condition the high frequency content information via a deep learning model. 
In a related art, Liu teaches: conditioning the extracted high frequency content information comprises conditioning the high frequency content information via a deep learning model (¶90: “The trained machine learning model may extract one or more features for each small region from the reference image and/or synthesized image. In some embodiments, the one or more features of each small region may include color information, edge information, texture information, shape information, or the like, or any combination thereof.”; ¶90: “Exemplary edge information may include high-frequency component information”; ¶90: “The trained machine learning model may determine a weight for each small region based on the extracted one or more features”) for automatic conditioning of extracted high frequency content.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto with the above teachings of Liu to incorporate a deep learning model in conditioning high frequency content. The motivation in doing so would lie in automatic conditioning of extracted high frequency content based on the available data.
Regarding Claim 8, Goto, in view of Liu, further teaches: the method of Claim 1, wherein extracting the high frequency content information comprises extracting the high frequency content information via deep learning model (Liu: ¶90: “The trained machine learning model may extract one or more features for each small region from the reference image and/or synthesized image. In some embodiments, the one or more features of each small region may include color information, edge information, texture information, shape information, or the like, or any combination thereof.”; Liu: ¶90: “Exemplary edge information may include high-frequency component information”; Liu: ¶90: “The trained machine learning model may determine a weight for each small region based on the extracted one or more features”) for automatically extracting high frequency content.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto, in view of Liu, with the additional teachings of Liu to incorporate the extraction of high frequency content via deep learning. The motivation in doing so would lie in the automatic extraction of high frequency components from projection data.
Regarding Claim 14, Goto, in view of Liu, teaches: the method of claim 12, wherein conditioning the subset of the frequency content comprises conditioning the subset of the frequency content via a deep learning model trained to identify a conditioning process from among a plurality of different conditioning process to be applied to the subset of the frequency content (Liu: ¶90: “The trained machine learning model may extract one or more features for each small region from the reference image and/or synthesized image. In some embodiments, the one or more features of each small region may include color information, edge information, texture information, shape information, or the like, or any combination thereof.”; Liu: ¶90: “Exemplary edge information may include high-frequency component information”; Liu: ¶90: “The trained machine learning model may determine a weight for each small region based on the extracted one or more features”; Liu: ¶89: “The trained machine learning model may generate a synthesized image based on the specific image and a reference image including a complete representation of the specific subject”; the trained model performs a process based on a specific image and implies that other processes exists for other image or data types.).
Regarding Claim 16, Goto, in view of Liu, teaches: the image processing system of claim 15, wherein the non-transitory memory stores one or more deep learning models (Liu: ¶76: “the storage module 480 may store data of multiple groups of training samples, initial third images, initial fourth images, one or more machine learning models”) configured to extract the high frequency content information from the projection dataset in the metal-containing region and/or condition the high frequency content information (Liu: ¶90: “The trained machine learning model may extract one or more features for each small region from the reference image and/or synthesized image. In some embodiments, the one or more features of each small region may include color information, edge information, texture information, shape information, or the like, or any combination thereof.”; Liu: ¶90: “Exemplary edge information may include high-frequency component information”; Liu: ¶90: “The trained machine learning model may determine a weight for each small region based on the extracted one or more features”). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claims above, and further in view of Kachelriess et al. (US 2013/0039556 A1; hereafter: Kachelriess).
Regarding Claim 5, Goto teaches: the method of claim 1, but does not explicitly teach wherein extracting the high frequency content information comprises segmenting the metal-containing region of the original projection data, transforming the segmented projection data to the frequency domain, and applying a filter to the segmented projection data in the frequency domain to extract the high frequency content information.
In a related art, Kachelriess teaches: that wherein extracting the high frequency content information comprises segmenting the metal-containing region of the projection data (¶65: “An uncorrected image is then reconstructed, from which a metal image is segmented for each threshold operation.”), transforming the segmented projection data to the frequency domain, and applying a filter to the segmented projection data in the frequency domain to extract the high frequency content information (¶67: “The metal-artifact-reduced image MAR calculated in step 2 is low-passed filtered MAR.sub.low, for example with a  Gaussian filter. The corresponding high frequencies MAR.sub.high are calculated by subtracting MAR-image and low-pass-filtered MAR-image”; a Gaussian filter is used as an example but any filter with a low-pass cutoff would be sufficient, such as a sinc filter, which is best used in the frequency domain. The transforming of the projection data to the frequency domain before applying a filter is implied when using a frequency filter like a sinc filter.) for accurate filtering and extraction of high frequency content information.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto with the above teachings of Kachelriess to incorporate transforming projection data to a frequency domain in order to apply a filter. The motivation in doing so would lie in a more accurate filter of high frequency content.
Note by Examiner: Goto already discloses the use of filters on projection data to extract high frequency components. While Kachelriess utilizes filters on actual images and not projection data, the combination of Goto and Kachelriess suggests that the methodology disclosed by Kachelriess could reasonably be performed on projection data as disclosed by Goto.
Regarding Claim 6, Goto, in view of Kachelriess, teaches: the method of claim 5, wherein the filter is a low-pass filter and wherein applying the low-pass filter to the segmented projection data to extract the high frequency content information comprises filtering out the high frequency content information via the low-pass filter and subtracting the filtered segmented projection data from the segmented projection data to extract the high frequency content information (Kachelriess: ¶67: “The metal-artifact-reduced image MAR calculated in step 2 is low-passed filtered MAR.sub.low, for example with a  Gaussian filter. The corresponding high frequencies MAR.sub.high are calculated by subtracting MAR-image and low-pass-filtered MAR-iamge”).
Regarding Claim 7, Goto, in view of Kachelriess, further teaches the method of claim 5, wherein the low-pass filter has a cut-off in a middle of the frequency content of the projection data in the frequency domain (Kachelriess: ¶59: “It should be noted here that on the one hand both high-pass filters HP used in this method should be identical and the low-pass filter TP should be complimentary to the high-pass filter, so that TP=1-HP”; implies that the cut-off for the filters can be set to any pre-determined value, which encompasses setting a low-pass filter cut-off to be in the middle of a frequency content.) for capturing the desired and necessary high frequency content.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Goto, in view of Kachelriess, with the additional teachings of Kachelriess to incorporate setting the filter cut-off in the middle of the frequency content. The motivation in doing so would lie in ensuring that the desired and necessary high frequency content are captured and extracted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ning et al. (US 2012/0008845 A1), Keeler (US 10,573,030 B2), Sun (CN 103679642 A), Kalender et al., “Reduction of CT Artifacts Caused by Metallic Implants”, Radiology, Vol. 164, No. 2, August 1987
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668